Title: To George Washington from Brigadier General William Maxwell, 8 May 1779
From: Maxwell, William
To: Washington, George



Sir
[8 May 1779]

I had the pleasure to receive Your Excellencys Favour of Yesterday and the day before with all the inclosures which I shall carefully note: The first was my principal object; and which I have laid before the Officers agreeable to Your Excellencys Orders.
They received it with the greatest attention and concern, well knowing how much it must affect Your Excellency; however they may detest the injustice of the State.
They beg’d I might by Express or otherwise inclose You their sentiments on the occasion, as soon as possable, and they do flatter them selves that notwithstanding appearances may be much against them at present, You will on hearing their reasons continue Your former good opinion of them; when You know the whole reason for their conduct.
Agreeable to their request I send You the inclosed and am Your Excellency’s Most Obedient Humble Servant
Wm Maxwell
Coll Mead’s Favour of this date I have this Moment received I have heard the same report about General Clinton going with the Fleet and will endeavour to have the truth of it as soon as possable.
W.M.

